Ex parte Munn                                                       















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-297-CR

EX PARTE WILLIAM MUNN, JR.

 

From the 54th District Court
McLennan County, Texas
Trial Court # 94-2837-2 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On November 10, 1994, William Munn, Jr. filed a motion to withdraw his appeal.  In
relevant part, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Although Munn's motion does not specifically withdraw his notice of appeal, we will construe
and treat the motion as such a request.  We have not issued a decision in his appeal.  The motion
is signed personally by Munn and by his attorney.  Although he has not filed the motion in
duplicate, as required, we will not reject his request on this basis.  Instead, we specifically direct
the clerk of this court to notify, by copy of our order, the clerk of the trial court in which the
notice of appeal was filed of the dismissal of Munn's appeal.
      The motion is granted and Munn's appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Appeal dismissed
Opinion delivered and filed November 16, 1994
Do not publish